DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                       JAMES CLIFFORD JERRY,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-853

                           [September 3, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Elizabeth A. Metzger,
Judge; L.T. Case No. 431998CF001279AXMX.

   James Clifford Jerry, Florida City, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm the portion of this appeal challenging the trial court’s order
dated January 30, 2014. The remainder of the appeal is addressed in an
order to follow.

   Affirmed.

DAMOORGIAN, C.J., CIKLIN and Levine, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.